DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This communication is in response to the action filed on 06/13/2022. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 57, 64 and 71 are allowed and all of their dependent claims.
EXAMINER’S AMENDMENT
With the consultation of Umar Cheema (SPE) an authorization for this examiner’s amendment was given in an interview with Pedro Suarez (Registration No. 45,895) on 06/29/2022.The application is amended as follow:1-56.	(Cancelled)
57.	(Currently Amended Presented) A method comprising:
sending, by a gateway including a first interface to an internet protocol version 6 low power wireless network and a second interface to an internet protocol version 4 network, an internet protocol version 6 advertisement over the internet protocol version 6 low power wireless network, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, wherein the prefix indicates, to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, wherein the prefix further indicates, to the internet protocol version 6 node, that the gateway provides an uplink to an internet protocol version 4 network, wherein the prefix comprises a predetermined value indicating a translation, by the gateway, from internet protocol version 6 to internet protocol version 4; and 
receiving, at the gateway and via the internet protocol version 6 low power wireless network, a first packet from the internet protocol version 6 node, wherein the first packet is formatted, based on the prefix, as the internet protocol version 6 packet, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address. 
58.	(Previously Presented) The method of claim 57 further comprising:
generating, at the gateway and based on the first packet, a second packet configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 destination address; and 
forwarding, by the gateway, the second packet via the uplink at the gateway.
59.	(Previously Presented) The method of claim 58, wherein the prefix signals to the internet protocol version 6 node to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address.
60.	(Canceled) 
61.	(Previously Presented) The method of claim 57, wherein the prefix represents the gateway does not provide an internet protocol version 6 uplink.
62.	(Previously Presented) The method of claim 59, wherein the generating further comprises: decompressing, at the gateway, the compressed internet protocol version 6 packet by at least extracting the internet protocol version 4 destination address.
63.	(Previously Presented) The method of claim 57, wherein the gateway comprises at least one of a gateway or a router, wherein the internet protocol version 6 node comprises at least one of a sensor, an actuator, a machine, or an internet of things node, and wherein the internet protocol version 6 low power wireless network includes at least one of a Bluetooth low energy wireless network, an IEEE 802.15.4 network, or a low power wireless personal area network.
64.	(Currently Amended) An apparatus, comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
send an internet protocol version advertisement over an internet protocol version 6 low power wireless network, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, wherein the prefix indicates, to an internet protocol version 6 node coupled to the internet protocol version 6 low power wireless network, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, wherein the prefix further indicates, to the internet protocol version 6 node, that the apparatus provides an uplink to an internet protocol version 4 network, the apparatus including a first interface to the internet protocol version 6 low power wireless network and a second interface to the internet protocol version 4 network, wherein the prefix comprises a predetermined value indicating a translation, by the apparratus, from internet protocol version 6 to internet protocol version 4; and
receive a first packet from the internet protocol version 6 node, wherein the first packet is formatted, based on the prefix, as the internet protocol version 6 packet, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address.
65.	(Previously Presented) The apparatus of claim 64, wherein the apparatus is configured to at least:
generate a second packet, based on the first packet, configured in accordance with internet protocol version 4, the second packet including the internet protocol version 4 destination address; and
forward the second packet via the uplink at the apparatus.
66.	(Previously Presented) The apparatus of claim 64, wherein the prefix signals to the internet protocol version 6 node to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address.
67.	(Canceled)
68.	(Previously Presented) The apparatus of claim 64, wherein the prefix represents the apparatus does not provide an internet protocol version 6 uplink.
69.	(Previously Presented) The apparatus of claim 66, wherein the apparatus is configured to at least decompress the compressed internet protocol version 6 packet by at least extracting the internet protocol version 4 destination address.
70.	(Previously Presented) The apparatus of claim 64, wherein the apparatus comprises at least one of a gateway or a router, wherein the internet protocol version 6 node comprises at least one of a sensor, an actuator, a machine, or an internet of things node, and wherein the internet protocol version 6 low power wireless network includes at least one of a Bluetooth low energy wireless network, an IEEE 802.15.4 network, or a low power wireless personal area network.
71.	(Currently Amended) An apparatus comprising:
at least one processor; and
at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least:
receive an internet protocol version 6 advertisement over an internet protocol version 6 low power wireless network, wherein the internet protocol version 6 advertisement includes a context option carrying a prefix, wherein the prefix indicates to the apparatus, a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, wherein the prefix further indicates that a gateway provides an uplink to an internet protocol version 4 network, wherein the prefix comprises a predetermined value indicating a translation at the gateway from internet protocol version 6 to internet protocol version 4; and
transmit to the gateway a first packet formatted, based on the prefix, as the internet protocol version 6, wherein the first packet is formatted to include a compressed 64-bit internet protocol version 6 destination address containing an internet protocol version 4 destination address.
72.	(Previously Presented) The apparatus of claim 71, wherein the apparatus is further configured to at least forward the first packet to the gateway via the internet protocol version 6 low power wireless network.
73.	(Previously Presented) The apparatus of claim 71, wherein the prefix signals to the apparatus to send the first packet as a compressed internet protocol version 6 packet and to include the internet protocol version 4 destination address.
74.	(Canceled)
75.	(Previously Presented) The apparatus of claim 71, wherein the prefix represents the gateway only provides the uplink to an internet protocol version 4 network and does not provide an internet protocol version 6 uplink. 
76.	(Previously Presented) The apparatus of claim 71, wherein the first packet includes a compressed header including the internet protocol version 4 destination address. 
77.	(Previously Presented) The method of claim 57, wherein the prefix represents the gateway only provides the uplink to an internet protocol version 4 network and does not provide an internet protocol version 6 uplink. 
Reasons for Allowance
The following is an Examiner’s reasons for allowance: claims 57, 64 and 71 are allowed because the prior arts of record the combination of Wang (US20140126581), Korhonen (US20130282498) and Kahng (US20130235862) fail to anticipate or render obvious claim limitations, “a gateway including a first interface to an internet protocol version 6 low power wireless network and a second interface to an internet protocol version 4 network, an internet protocol version 6 advertisement over the internet protocol version 6 low power wireless network” , “a format for an internet protocol version 6 packet configured to carry an internet protocol version 4 address, wherein the prefix further indicates, to the internet protocol version 6 node, that the gateway provides an uplink to an internet protocol version 4 network” and  “wherein the prefix comprises a predetermined value indicating a translation, by the gateway, from internet protocol version 6 to internet protocol version 4”. the prior arts of record the combination of Wang (US20140126581), Korhonen (US20130282498) and Kahng (US20130235862) taught systems, methods and apparatus for managing machine-to-machine (m2m) entities; router advertisement for multiple stack scenario and Ipv6 address management method and gateway performing the same.
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Kim teaches (US8315218) method for supporting route optimization in 6LoWPAN based MANEMO environment. Dupont (WO2013139337) teaches system and method for data communication between a first internet protocol version (ipv4) and a second internet protocol version (ipv6). The dependent claims 58-59, 61-63, 65-66, 68-70, 72-73 and 75-77 depend on the allowed claims 57, 64 and 71, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2456


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2456